Dismissed and Memorandum Opinion filed March 29, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-01036-CV
                                    ____________

                         SHELTON R. MODELIST, Appellant

                                            V.

                   JOSEPH R. DIXON and WANDA DIXON, d/b/a
                  DIXON CONCRETE CONTRACTORS, Appellees


                On Appeal from the County Civil Court at Law No. 4
                              Harris County, Texas
                          Trial Court Cause No. 984759


                      MEMORANDUM OPINION

       On November 28, 2011, appellant filed a notice of appeal from a summary
judgment signed August 30, 2011. The record filed with this court contains appellant’s
request for findings of fact and conclusions of law.

       Findings of fact and conclusions of law are not proper after a summary judgment
and do not extend the time in which to file a notice of appeal from thirty days to ninety
days. See Linwood v. NCNB Texas, 885 S.W.2d 102, 103 (Tex. 1994); see also IKB
Industries Ltd. v. Pro-Line Corp., 938 S.W.2d 440, 443 (Tex. 1997).                Therefore,
appellant’s notice of appeal was due within thirty days after August 30, 2011, or by
September 29, 2011, but it was not filed until November 28, 2011. An appellant may
obtain an extension of time to file the notice of appeal if the notice is filed within fifteen
days after the deadline for filing. See Tex. R. App. P. 26.3; Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex.1997). Once the period for granting a motion for extension of time
under Texas Rule of Appellate Procedure 26.3 has passed, however, a party can no longer
invoke the appellate court’s jurisdiction. Id. Appellant’s notice of appeal was filed more
than fifteen days after its due date.

       A timely-filed notice of appeal confers jurisdiction on this court, and absent a timely
filed notice of appeal, we must dismiss the appeal. Howlett v. Tarrant Cnty., 301 S.W.3d
840, 843 (Tex. App.—Fort Worth 2009, pet. denied); Garza v. Hibernia Nat’l Bank, 227
S.W.3d 233 (Tex. App.—Houston [1st Dist.] 2007, no pet.). On February 22, 2012, the
court notified the parties that the appeal would be dismissed for want of jurisdiction unless
any party filed a response within fifteen days demonstrating that this court has jurisdiction
over the appeal. No response was filed.

       Accordingly, we dismiss this appeal for want of jurisdiction. See Kinnard v.
Carnahan, 25 S.W.3d 266, 268 (Tex. App.—San Antonio 2000, no pet.) (holding that
request for findings of fact and conclusions of law did not extend appellate timetable and
dismissing appeal where notice of appeal was filed more than forty-five days after
summary judgment was signed).



                                           PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.



                                              2